Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 1 of 56




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-3620

HOLLY A. CAPPELLO, Psy.D.,

        Plaintiff,
v.

COLORADO DEPARTMENT OF HUMAN SERVICES,
DAVID POLUNAS, in his individual capacity, and
ALAN KENT, Ph.D., in his individual capacity.

        Defendants.



                           COMPLAINT AND JURY DEMAND



        Plaintiff, Holly Cappello, Psy.D., by and through his undersigned counsel, Mark

A. Schwane, Schwane Law, LLC, hereby brings this action and, for her Complaint and

Jury Demand against Defendants Colorado Department of Human Services, David

Polunas, and Alan Kent, Ph.D., alleges the following:

                                        I. INTRODUCTION

     1. Plaintiff Dr. Holly Cappello was a highly experienced and well-regarded

psychologist in the metro Denver area. For 20 years, she worked specifically with

families and children, specializing in the mental health field of Trauma Informed Care.

Prior to her employment with Defendant Colorado Department of Human Services,

(“CDHS”), she was employed with Aurora Mental Health Center and was, among other

positions, the Director of Child & Family Outpatient Services as well as the Director of
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 2 of 56




Integrated Health. She was qualified as an expert witness in Denver, Arapahoe and

Adams District courts as a family psychologist. She was a trauma team lead for Aurora

Mental Health Center for victims of the Aurora theater shooting. In 2013, she was hired

by Defendant CDHS to develop and manage a Trauma Informed Care (“TIC”) program

for the Colorado Mental Health Institute at Ft. Logan (“Ft. Logan”), a state psychiatric

hospital. In 2018, Defendant Dr. Alan Kent was hired by CDHS to serve as the Director

of Psychology and Internships for Ft. Logan. Soon after his arrival, Dr. Kent had

conflicts with his all-female staff of team psychologists as well as Dr. Cappello. Despite

numerous complaints to human resources by the women psychologists concerning Dr.

Kent’s derogatory attitude and condescending comments towards his women

subordinates, CDHS took no action. In 2019, private persons contacted executive

management of CDHS, complaining about a treatment decision Dr. Cappello made for a

patient (referred to as “Patient” to protect her privacy) at Ft. Logan. In particular, this

treatment decision, which took place after research, conferral and consensus approval

of clinicians on Team 1 (Patient’s treatment team), took the form of a letter Dr. Cappello

drafted, in April 2019, on behalf of Patient, to Pueblo County family court and child

protective service. The letter to the family court offered to provide supervised visitation

for Patient and her minor child. At the direction of Ft. Logan director Defendant David

Polunas and executive management of CDHS, who were concerned about a possibly

contentious custody case which would involve CDHS, Dr. Kent investigated the origins

of the Patient letter. Dr. Kent, who disregarded facts and embellishing other findings,

falsely reported to Mr. Polunas that Dr. Cappello’s letter on behalf of Patient was



                                                                                              2
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 3 of 56




unethical and was contrary to the generally accepted standard of care established by

various psychologist associations and Colorado state law. Further, he claimed that the

letter could subject CDHS to a potentially contentious custody battle. Mr. Polunas,

knowing that Dr. Kent had behaved in a derogatory and hostile fashion towards his

female subordinates and Dr. Cappello in particular, and knowing that the claims Dr.

Kent made in his investigation were factually inaccurate, placed Dr. Cappello on

administrative leave in June 2019 for approximately five months. Then, in July 2019,

Dr. Kent filed an ethics complaint against Dr. Cappello’s license to practice psychology

with the Colorado Board of Psychologist Examiners (“Board”), claiming she had

practiced unethically and outside generally established standards of care. Despite the

confidential nature of complaints to the Board, Dr. Kent communicated his allegations,

and the fact he had filed a Board complaint, to numerous persons in the profession and

at CDHS, causing significant harm to Dr. Cappello’s reputation and livelihood. Likewise,

Mr. Polunas communicated to professional staff and executive management that Dr.

Cappello had committed ethics violations and violated state law in her practice at Ft.

Logan. In November 2019, Mr. Polunas disciplinarily demoted Dr. Cappello, who had a

protected property interest in her position pursuant to Colorado Constitution, based on

the same false and inaccurate allegations brought by Dr. Kent. Prior to Dr. Cappello’s

return to employment from administrative leave, Mr. Polunas abolished the TIC program

as well as Dr. Cappello’s position managing the program. Upon her return from

administrative leave in November 2019 and despite her requests, Dr. Cappello was

given no formal position with Ft. Logan and was given no regular duties; rather, she was



                                                                                           3
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 4 of 56




told to fill in for other psychologists as needed and was specifically directed not to form

any therapeutic relationships with patients. In January 2020, Dr. Cappello, who still had

no formal position with Ft. Logan and no regular duties, resigned from her employment

with CDHS, finding the working conditions intolerable and in conflict with her

professional standards. In October 2020, after pending at the Board for more than a

year, the complaint filed by Dr. Kent was dismissed on the Board’s own motion, finding

that the matter did not warrant commencement of formal proceedings against her

license to practice psychology.

                                              II. PARTIES

   2. Plaintiff Holly Cappello is and was a resident of the State of Colorado at the time

her claims arose and was an employee of Defendant CDHS in Denver, Colorado.

   3. Defendant CDHS, which employs approximately 5,000 persons, is an agency of

the State of Colorado. Ft. Logan is located in Denver.

   4. Defendant David Polunas was employed by Defendant CDHS as the Director of

Colorado Mental Health Institute at Ft. Logan, a state owned and operated psychiatric

hospital within the Office of Behavioral Health, which is a division of CDHS, at the time

these claims arouse and is a resident of the State of Colorado.

   5. Defendant Alan Kent was employed by CDHS as the Director of Psychology at

Colorado Mental Health Institute at Ft. Logan at the time these claims arouse and was

and is a resident of the State of Colorado.

                              III. JURISDICTION AND VENUE




                                                                                              4
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 5 of 56




   6. Jurisdiction for Plaintiff’s claims under Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §2000e, et seq. (“Title VII”), is conferred pursuant to 28 U.S.C.

§1331 and 42 U.S.C. §2000e-5. Supplemental jurisdiction over Plaintiff’s state law

claims exists pursuant to 28 U.S.C. §1367 because Plaintiff’s state and federal claims

arise out of a common nucleus of operative facts.

   7. Jurisdiction is conferred pursuant to 42 U.S.C. §1983 for violations of the Due

Process clauses of the United States Constitution and Colorado state constitution.

   8. Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b), because

the unlawful acts giving rise to Plaintiff’s claims occurred within the jurisdiction of the

United States District Court for the District of Colorado.

   9. Plaintiff has complied with all administrative, jurisdictional and legal prerequisites

to filing of this action and received her notice of right to sue from EEOC, dated

September 24, 2020.

                              IV. GENERAL ALLEGATIONS

   10. Plaintiff incorporates by reference all paragraphs of this Complaint as though fully

alleged herein.

   11. Plaintiff, Holly Cappello, Psy.D., earned her Doctor of Psychology from

University of Denver in 2001. She started as a pre-doctoral intern at Aurora Mental

Health Center in 1998 and was subsequently hired there. She worked as a staff

psychologist and was eventually promoted to the Director of Child & Family Outpatient

Services, Director of Integrated Health, and the Assessment Coordinator, which were

filled concurrently beginning in 2005. In these positions, she supervised



                                                                                                5
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 6 of 56




multidisciplinary teams made up of psychologists, psychiatrists, nurses, social workers,

licensed counselors, licensed marriage & family therapists, peer support specialists,

case managers, and administrative staff. She also led a team of trauma therapists to

provide therapeutic care in the aftermath of the Aurora theater shooting. Dr. Cappello

was a member of the pre-doctorial internship program throughout her employment at

Aurora Mental Health Center and taught seminars on supervision, assessment, child

psychopathology, trauma, and professional development. She also provided pre- and

post-doctoral supervision to psychology interns. She presented at local and national

conferences on treating childhood and adult traumatic stress. Dr. Cappello was certified

as a family and child expert in family courts in Denver, Adams and Arapahoe counties

and testified as an expert approximately 50 times.

   12. In 2013, then governor John Hickenlooper established funding through the state

legislature to improve mental health treatment in Colorado, particularly in response to

the Aurora theater shooting. This included funding to establish a Trauma Informed Care

program at Ft. Logan. Hospital management decided that this program would be

staffed by a lead psychologist and social worker hired to provide direct clinical services

to patients and participate in changing Ft. Logan’s culture to become more trauma

informed.

   13. Trauma Informed Care (“TIC”) is an organizational and clinical approach to

providing care to patients in health care settings. It is based on the knowledge that

many individuals have had traumas in their lives which influence how they respond to

experiences in their environment. This approach considers the prevalent rates of



                                                                                             6
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 7 of 56




traumatic experience in patients and staff. For an organization to be truly trauma

informed, the agency needs to integrate knowledge about trauma into policies,

procedures, practices, and clinical delivery of service. It involves structural changes

and trauma specific clinical services.

   14. Dr. Cappello was hired as the working director for the TIC program in 2013,

along with a social worker, who was directed by Dr. Cappello.

   15. Once staffing was completed, Dr. Cappello and the social worker designed

pamphlets about TIC, gave presentations to staff, attended team meetings to discuss

the program and services, and set up subcommittees to help with rewriting policies and

procedures to become more trauma informed.

   16. Further, Dr. Cappello and the social worker under her direction provided

individual and group trauma treatments to patients across all four treatment teams at Ft.

Logan

   17. Ft. Logan patients, most of whom are there on civil commitments or competency

evaluations, are assigned to a particular team of clinicians which may include an

attending psychiatrist, lead psychologist, licensed social workers, a patient advocate, a

nurse manager and other persons responsible for the evaluation and treatment of a

patient assigned to the team.

   18. At the organizational level, the goal of the TIC program at Ft. Logan was to

decrease seclusions and restraints, decrease hospitalization recidivism rates, and

decrease the potential for re-traumatization to patients and staff.




                                                                                            7
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 8 of 56




   19. Dr. Cappello and the team clinicians worked together to determine the best

possible clinical outcome for patients. Given that Dr. Cappello was not a member of a

specific team and did not engage in team decisions regarding commitment and

competency of patients, patients would often share information with Dr. Cappello that

they chose not to share with other members of the team.

   20. The team-based psychologists were often involved in civil commitment issues

and psychiatrists often requested and were granted authority by courts to use

medications against a patient’s will. These necessary actions occasionally lead to

conflict between the patients and their clinicians. Dr. Cappello was separate from these

legal issues and focused on providing trauma-specific therapies to the patients.

   21. Dr. Cappello worked across all teams with many patients and did not always

attend every patient related team meeting due to the time constraints.

   22. In or about March 2018, Dr. Kent was hired as the Director of Psychology and

Internship Program at Ft. Logan.

   23. Prior to his hire, Dr. Cappello had acted as the interim director. Dr. Cappello did

not apply for the permanent position as director and had no desire to be in that position,

choosing to continue to manage the TIC program.

   24. Not long after Dr. Kent’s hire, women psychologists under his direct supervision

began to experience a contentious relationship with him as their supervisor.

   25. In general, psychologists found Dr. Kent as being intolerant of differing opinions

from the women psychologists and actions they took.




                                                                                             8
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 9 of 56




   26. For example, in one of the first meetings with the team psychologists, Dr. Kent

declared that yearly performance ratings previously given by Dr. Cappello in her period

as interim director to the team psychologists were too high and that they should be

corrected downward.

   27. Further, conflicts arose between the women psychologists, in particular Dr. Diana

Luckman, a team psychologist and associate director for the internship program, and

Dr. Kent concerning the direction of the internship program. In particular, Dr. Kent

sought to allow a favored intern candidate to reschedule an internship interview outside

of the established times for other interns.

   28. The internship program, which is accredited by the American Psychological

Association, is highly competitive and takes only a fraction of the candidates who apply.

Internships are necessary for all psychologists to become fully accredited in their

profession.

   29. In a December 2018 meeting, several of the women psychologists questioned

whether it was ethically appropriate to grant an alternative interview date for one

internship candidate, as directed by Dr. Kent, which was contrary to past practice and

policy for the internship program. Given the competitive nature of the program, interns

were required to interview only at set times, without exceptions.

   30. In the meeting with Dr. Kent was Dr. Luckman, Dr. Janet Dodd, Dr. Angie

Gutjhar, and Dr. Cappello, all women psychologists who were under Dr. Kent’s

management.




                                                                                          9
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 10 of 56




    31. Dr. Kent, in a derogatory and demeaning tone, read a letter stating that he had

 unilateral authority to make the intern interview decision and that team members would

 have to accept it as such.

    32. The meeting became particularly tense and contentious, with Dr. Cappello

 described the reaction of the women psychologists as “trauma bonding” as it related to

 Dr. Kent’s abusive and authoritarian behavior.

    33. Upon Dr. Cappello’s statement, Dr. Kent lost emotional control, was visibly

 shaking and began screaming at the women, stating generally that it was within his

 authority to make the decision.

    34. Several of the women psychologists were emotionally shaken by Dr. Kent’s

 behavior with one woman having to leave work for the day.

    35. Dr. Cappello personally experienced difficulties with Dr. Kent soon after his hire.

 Dr. Kent sought numerous changes without seeking historic information from her or the

 women staff. Though Dr. Kent would ask for feedback, he would become hostile when

 Dr. Cappello provided advice that did not affirm his position. Dr. Kent would talk over

 her when she tried to provide him with meaningful input which conflicted with his

 opinions.

    36. Dr. Kent also made derogatory and inappropriate comments to her. On one

 occasion in spring 2018 soon after his start, Dr. Kent stated that he believed that the

 field of psychology needed more men. He also talked to the women psychologists

 about the need for what he described as diversity, implying that too many women were

 on the staff.



                                                                                           10
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 11 of 56




    37. Dr. Kent accused Dr. Cappello on multiple occasions of “being in a state of

 learned helplessness.” Despite her expertise, which far exceed Dr. Kent’s knowledge in

 the subject matter area of TIC, Dr. Kent would discredit her opinions about TIC and

 disregard her advisements on the TIC program at Ft. Logan.

    38. In a February 14, 2019 meeting between Dr. Cappello, Dr. Kent and Mr. Polunas,

 Dr. Kent stated he had seen a confidential survey response written by Dr. Cappello

 regarding Dr. Kent’s performance which he did not approve of. Both Dr. Kent and Mr.

 Polunas were critical of her opinions.

    39. On or about February 15, 2019, Dr. Cappello emailed Cynthia Nunez, a human

 resources representation, describing what had happened in the meeting concerning the

 survey and stating that she would like her help concerning the meeting as she was now

 “functioning in a hostile work environment in which retaliation exists.”

    40. Because of the ongoing conflicts, Dr. Kent and Dr. Cappello engaged in

 mediation beginning in or about March 2019 in an attempt to resolve the issues.

    41. Dr. Kent and Dr. Cappello failed to come to any resolutions and the mediation

 process was terminated after Dr. Cappello was placed on administrative leave in June

 2019.

    42. In or about November 2018, based on requests from treatment Team 1, Dr.

 Cappello began trauma specific therapy with Patient.

    43. Patient, a single mother, did not have visitation rights with her child due to a

 protective order related to Patient’s mental health illness. However, Patient continued to

 have custody rights, which the family court in Pueblo had not revoked.



                                                                                           11
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 12 of 56




    44. Based on Patient’s history and clinical diagnosis, Dr. Cappello and clinicians on

 Team 1, to whom Patient was assigned, had ongoing discussions about the possibility

 of supporting her in seeking supervised visitation from the family court with her minor

 child. This included discussions with Dr. Gutjahr, the Team 1 lead psychologist, Donna

 Trowbridge, the patient rights advocate, Miriam Taylor, then the nurse manager, and

 Denise Gronki, the team social worker.

    45. Dr. Richard Hernandez, a Team 1 attending psychiatrist, was aware and took

 part in some of these discussions.

    46. Patient had a history of civil and criminal court cases, as well as commitments at

 the Colorado Mental Health Institute at Pueblo (“CMHIP”) related to those court cases.

 CMHIP is a state operated forensic psychiatric hospital.

    47. Accordingly, beginning in or about January 2019, Dr. Gutjahr, Dr. Cappello, Ms.

 Trowbridge and others did research into Patient’s court proceedings and contacted

 family court and county protective services persons with knowledge of Patient’s cases

 to gain insight into Patient’s legal status as it related to her child.

    48. Based on their research, discussions, and assessment that reestablishing a

 relationship between Patient and her child would assist in her mental health recovery,

 Team 1 clinicians reached a consensus, approving an effort by Dr. Cappello to support

 Patient in requesting a hearing in Pueblo family court to seek supervised visitation with

 her child.




                                                                                           12
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 13 of 56




    49. Based on her communications with and direction from Team 1 members and her

 individual therapy sessions with Patient, Dr. Cappello drafted a letter for Patient, dated

 April 5, 2019.

    50. The letter, on Ft. Logan letterhead, was addressed to Pueblo County Courts &

 Child Protective Services and was about a paragraph long. It simply stated that Patient

 was a patient of Dr. Cappello’s receiving trauma therapy, that Patient had not had

 contact with her daughter since 2014 due to commitments at psychiatric hospitals and a

 protection order requiring supervised visitation, and that Dr. Cappello was “willing to

 provide supervision so [Patient] and her daughter can communicate by phone or in

 person.” Further, Dr. Cappello wrote that “unless there are issues of risk or harm to the

 minor child that I am unaware of I believe contact could be beneficial in strengthening

 the parent-child bond.”

    51. Dr. Capello provided it directly to Patient to allow her the choice of how to use the

 letter, which was an important empowerment issue related to her treatment.

    52. Throughout her career, Dr. Cappello had provided supervised visitation for

 patients and had provided such letters of support on numerous occasions.

    53. Patient decided to send the letter to the court and was granted a phone call in

 about April 2019 to schedule a court hearing on the visitation matter, which was

 monitored by the patient advocate. A hearing was set on the matter on or about June

 26, 2019.

    54. In or about late May 2019, Michael Tessean, Deputy Director of the Office of

 Behavioral Health which oversees operations of the psychiatric hospitals at Pueblo and



                                                                                           13
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 14 of 56




 Ft. Logan, had email communications with Defendant David Polunas. Mr. Teesean

 stated that CDHS executive management, who had been contacted by persons in the

 community related to the minor child, was concerned that Dr. Cappello had made the

 decision to draft such a letter and give it to her patient.

    55. Dr. Kent, who was also part of these emails, described Patient’s family court

 situation as possibly being “a reflection of a potentially contentious custody situation.”

    56. Mr. Polunas forwarded the April 5th letter to Dr. Kent and directed him to

 investigate the issues that related to the April 5th letter that was received by Mr.

 Tessean.

    57. Beginning in late May 2019, Dr. Kent initiated an investigation, without direction

 or oversight from management or human resources, into the April 5th letter.

    58. Dr. Kent and Dr. Cappello were still in the process of mediating their conflicts at

 the time Dr. Kent initiated the investigation.

    59. Dr. Kent chose not to interview some clinicians and staff on Team 1 who had

 substantive knowledge of the situation, including Donna Trowbridge, the patient

 advocate for Patient.

    60. Dr. Kent did choose to interview persons who were not on Team 1 and had no

 knowledge of the research, discussions and decisions made by Team 1 regarding

 Patient.

    61. When Dr. Kent did question persons on Team 1, he failed to completely interview

 them or disregarded statements that supported the reason that Dr. Cappello gave the

 letter to Patient.



                                                                                              14
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 15 of 56




    62. On or about June 3, 2019, Dr. Kent had a conversation with Dr. Gutjahr, the lead

 psychologist on Team 1. Dr. Gutjahr told Dr. Kent that Team 1 clinicians had

 researched and conferred on the issue of visitation for Patient, were aware of the April

 5th letter and were supportive of Dr. Cappello offering to family court to provide

 supervised visitation for Patient.

    63. On or about June 7, 2019, Dr. Kent spoke with Denise Gronki, the Team 1 Social

 worker. She stated she was aware of discussions concerning Patient and the proposal

 of support for supervised visitation.

    64. Dr. Kent never talked to Donna Trowbridge, the patient advocate on Team 1,

 about Patient and the discussions on Team 1 related to supporting supervised visitation.

    65. Dr. Kent knew Ms. Trowbridge wanted to talk to him about Dr. Cappello’s letter

 but chose not to talk to her. Dr. Kent decided not to talk to Ms. Trowbridge because he

 believed there was no reason to do so.

    66. Dr. Kent never talked to Miriam Taylor, the nurse manager on Team 1, about

 Patient and the discussions on Team 1 related to supporting supervised visitation.

    67. Of the approximately 16 persons Dr. Kent spoke with regarding the April 5th

 letter, approximately four were on Team 1.

    68. The only documentation from Dr. Kent’s investigation was his own personal

 notes. He failed to make audio recordings of the interviews and failed to obtain written

 statements from persons.

    69. Dr. Kent failed to ask specific and relevant questions that would have supported

 Dr. Cappello’s actions. When interviewing Dr. Gutjahr, who stated Team 1, including



                                                                                         15
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 16 of 56




 Dr. Hernandez, did discuss supporting visitation for Patient and was supportive of a

 letter from Dr. Cappello, he chose not to ask Dr. Hernandez about this statement.

    70. Dr. Kent also solicited persons who had ongoing complaints with Dr. Cappello to

 give negative feedback concerning her, despite the absence of any first-hand

 knowledge of the events in question.

    71. On or about June 7, 2019, Dr. Kent sent his investigation findings to Mr. Polunas,

 finding what he described as significant clinical errors and false statements on the part

 of Dr. Cappello.

    72. Dr. Kent failed to put in his investigation report that Dr. Gutjahr stated she and

 Team 1 clinicians had discussions about supporting Patient through supervised

 visitation, were aware of Dr. Cappello’s letter and supported the action.

    73. Dr. Kent reported that Dr. Hernandez, the team psychiatrist, had no knowledge of

 the discussions related to Patient, but failed to report that Dr. Gutjahr said he was part

 of the discussions and was in support.

    74. Dr. Kent failed to talk to Dr. Bert Dech, another Team 1 psychiatrist, who had

 knowledge of the team discussions related to Patient.

    75. Dr. Kent failed to report that Ms. Gronki was aware of discussions related to

 Patient.

    76. Dr. Kent failed to report that he did not ask Ms. Taylor about her knowledge of

 the issue.

    77. Dr. Kent failed to report that he had not spoken with Ms. Trowbridge, the patient

 advocate.



                                                                                             16
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 17 of 56




    78. Dr. Kent falsely stated to Mr. Polunas that Team 1 members were unaware of Dr.

 Cappello’s drafting of the letter for Patient.

    79. Dr. Kent failed to state in his report that he did not talk to all the Team 1

 members.

    80. Dr. Kent reported Dr. Cappello did not document the letter in the patient record,

 but failed to report that Dr. Cappello sent the letter to records staff to be scanned into

 the patient record.

    81. Dr. Kent, in his report, alleged that Dr. Cappello “may have been trying to

 conceal this activity.”

    82. Dr. Kent erroneously reported that TIC therapists, referring to Dr. Cappello,

 “operate as consultants to the treatment team” where Dr. Cappello was empowered to

 provide therapeutic services for patients in general.

    83. Dr. Kent erroneously reported that Dr. Cappello had failed to document Patient’s

 “traumatic issues related to losing her child.”

    84. Dr. Kent failed to report to Mr. Polunas that in an earlier assessment, he had

 reviewed Dr. Cappello’s chart notes for Patient and found that she had “thoroughly

 documented [her] sessions with client around her parenting issues.”

    85. Dr. Kent erroneously reported that Dr. Cappello had no first-hand knowledge of

 the reasons there was a protective order for Patient, failing to report that Dr. Cappello,

 Dr. Gutjahr and Ms. Trowbridge had all researched Patient’s prior court records.

    86. Dr. Kent erroneously referenced in his report that Dr. Cappello had made

 assessments and recommendations about the Patient-child custody situation, when in



                                                                                              17
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 18 of 56




 fact Dr. Capello had simply offered to provide supervised visitation for Patient and her

 child.

    87. Dr. Kent reported to Mr. Polunas that he had determined that Dr. Cappello had

 violated American Psychological Association (“APA”) ethics guidelines and she had

 practiced outside of generally accepted standards of care for the profession pursuant to

 Colorado statute.

    88. On or about August 13, 2019, in response to an email request from Mr. Polunas,

 Dr. Kent stated that Dr. Cappello had violated Colorado statute concerning record

 keeping standards, had practiced outside of generally accepted standards of practice

 pursuant to Colorado statute, and had violated three APA ethical guidelines.

    89. In early June 2019, Dr. Kent began working on an ethics complaint against Dr.

 Cappello’s license to practice psychology to be filed with the Colorado Board of

 Psychologist Examiners (“Board”). In drafting his complaint to the Board, Dr. Kent again

 used the inaccurate and false information that was the basis of his report to Mr.

 Polunas.

    90. On or about July 9, 2019, Dr. Kent filed his complaint with the Board, claiming

 that Dr. Cappello had violated APA ethics rules and practiced outside of generally

 accepted standards of practice as established in Colorado.

    91. In the complaint to the Board, Dr. Kent made false claims.

    92. Dr. Kent falsely claimed that Patient had multiple pages of open criminal charges.




                                                                                            18
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 19 of 56




    93. Dr. Kent falsely claimed that Dr. Cappello was engaged in a custody matter on

 behalf of Patient when she had merely offered to supervise visitation on behalf of

 Patient should the court approve supervised visitation.

    94. Dr. Kent falsely asserted that Dr. Cappello’s actions in drafting the letter was not

 supported by Team 1.

    95. Dr. Kent falsely asserted that Dr. Cappello had rendered an expert opinion to the

 family court.

    96. Both before and after filing the Board complaint, Dr. Kent told staff at CDHS

 about his complaint as well as his claims that Dr. Cappello had violated ethics standards

 and practiced outside of generally accepted standards of care.

    97. On or about June 5, 2019, Dr. Kent spoke with Lorie Sanchez, a CDHS

 employee, about his allegations that Dr. Cappello had violated certain ethics standards

 in her practice and his intent to file a complaint against her license with the Board.

    98. On or about June 17, 2019, Dr. Kent spoke with Dr. Peggy Hicks, a CDHS

 psychologist and Director of the Trauma Informed Care program at CMHIP, about his

 allegations that Dr. Cappello had violated APA ethics standards and practiced outside of

 generally accepted standards of care. Dr. Kent also stated to Dr. Hicks he intended to

 file a complaint against her license with the Board.

    99. On or about July 8, 2019, Dr. Kent also sent his completed, Board complaint to

 Nancy Kehiayan, Director of Nursing at Ft. Logan.

    100.         On about July 12, 2019, Dr. Kent communicated with Lyn Snow, an

 employee at Ft. Logan, communicating with her that Dr. Cappello had violated APA



                                                                                          19
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 20 of 56




 ethics guidelines and had practice outside of generally accepted standards of care for a

 psychologist which would require filing a complaint with the Board against Dr.

 Cappello’s license to practice.

    101.       Dr. Kent communicated with Terry Scoficio, director for the Office of

 Behavioral Health in CDHS, that Dr. Cappello had violated ethics rules and practiced

 outside of generally accepted standards of care for a psychologist.

    102.       Colorado statute, which Dr. Kent had reviewed, provides that complaints

 against a person’s license to practice must be treated as confidential.

    103.       On June 27, 2019, Mr. Polunas received an email from Dr. Cappello

 stating that Dr. Gutjahr not only knew of the letter, but that the Dr. Gutjahr and Team 1

 staff were setting up transportation for Patient to go to court for a hearing regarding

 supervised visitation based on the letter.

    104.       In July 2019, three of the women psychologists, Dr. Janet Dodd, Dr.

 Gutjahr, and Dr. Luckman, filed a civil rights complaint with CDHS human resources

 office, claiming that Dr. Kent’s continuing actions against the women psychologist were

 creating a hostile work environment and constituted harassment and discrimination

 based on sex.

    105.       This was the culmination of months of complaints by the women, including

 numerous emails by Dr. Luckman to Cynthia Nunez, human resources representative,

 which began soon after the December 2018 meeting.

    106.       In response to the women’s complaint, Dr. Kent filed his own complaint

 with the civil rights office, claiming that he was being discriminated against as a male



                                                                                            20
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 21 of 56




 supervisor by his female subordinates. Dr. Kent stated he himself, rather than the

 women, as the victim of sex discrimination.

    107.       Richard Fields, an investigator with the civil rights unit of CDHS,

 conducted the investigation of the complaints by the women and Dr. Kent.

    108.       Mr. Fields investigation culminated in a reported to Mr. Polunas on or

 about August 19, 2019.

    109.       Mr. Polunas was interviewed by Mr. Fields as part of the investigation.

    110.       Mr. Fields wrote that Mr. Polunas stated to him that Dr. Kent had raised

 concerns about Dr. Cappello’s interactions with Dr. Kent already in in December 2018.

    111.       Mr. Polunas believed the allegations by the women psychologists against

 Dr. Kent were “unfortunate” and that they were “unusual” but had no other opinion about

 the allegations generally.

    112.       Mr. Polunas believed that Dr. Kent had extremely good relationships with

 all of the hospital management team and with other staff at Ft. Logan.

    113.       Mr. Polunas stated to Mr. Fields that he had never gotten one complaint

 about Dr. Kent and that he had a hard time believing that the women’s complaints about

 Dr. Kent.

    114.       Mr. Polunas stated to Mr. Fields that he had received a call from Cynthia

 Nunez, a human resources employee, about complaints from the women psychologists

 concerning the December 2018 meeting.




                                                                                          21
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 22 of 56




    115.       Mr. Polunas stated he was concerned that Ms. Nunez “appeared to be

 taking the [women] psychologists’ side” without understanding the issues and he asked

 that she be replaced with another HR representative.

    116.       Ms. Nunez was the person Dr. Luckman had repeatedly contacted about

 issues with Dr. Kent since December 2018, with no response, and was the person Dr.

 Cappello contacted in February 2019 concerning her fear that she was being retaliated

 against by Dr. Kent.

    117.       Mr. Polunas stated to the investigator that he did not have any concerns

 that women psychologists were suffering negative interactions because they were

 women.

    118.        Mr. Fields reported that Mr. Polunas “clearly thinks highly of [Dr. Kent]

 and has concerns about a pattern of behavior he believes he is seeing from some of the

 [women] psychologists that report to [Dr. Kent].”

    119.       Dr. Cappello was interviewed by Mr. Fields on or about July 22, 2019 for

 the investigation.

    120.       Dr. Cappello told Mr. Fields that Dr. Kent indicated to her that he believed

 that they were experiencing difficulty in their professional relationship because he was a

 man and she was an assertive woman.

    121.       Dr. Cappello told Mr. Fields that she had concerns about Mr. Polunas and

 his interactions with Dr. Kent as it related to the women psychologists. She stated that

 Mr. Polunas had not been responsive to repeated requests to help the women, that she




                                                                                            22
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 23 of 56




 believed that Mr. Polunas and Dr. Kent had “each other’s backs” and that a more

 objective party should review Field’s report.

    122.       Dr. Kent was interviewed by Mr. Fields as part of the investigation in or

 about July 2019. Dr. Kent stated that he viewed Dr. Cappello and the women

 psychologists who were his subordinates as a “good old girls club” that was trying to get

 rid of their male supervisor.

    123.       Dr. Kent admitted that he had an emotional outburst at the December

 2018 meeting, but that he viewed it as being unfair that he was expected not to show

 emotions while the women psychologists were allowed to, specifically referring to

 individual women who left the meeting crying.

    124.       When asked what remedy Dr. Kent sought for his complaint against the

 women psychologist, Mr. Fields reported that he wanted “personnel actions to be taken

 against the employees found to have violated agency policies.”

    125.       Mr. Fields stated in his report that Dr. Kent’s decision to file a formal

 complaint against his staff right after they filed complaints about Dr. Kent’s treatment of

 women in the workplace as “troubling and could be viewed as retaliation under certain

 circumstances.”

    126.       In his report, Mr. Fields stated that Dr. Kent “suggested that he may have

 actually written [his investigation] report somewhat differently had [Dr. Cappello]

 accepted any responsibility for her actions.”




                                                                                           23
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 24 of 56




    127.      When Mr. Fields questioned Dr. Kent as to whether it was appropriate for

 him to conduct an investigation of Dr. Cappello given the failed mediation and tensions

 that existed. Dr. Kent said he had no problems with conducting it.

    128.      On August 22, 2019, Dr. Kent emailed Mr. Polunas and Mr. Fields,

 claiming that he had spoken with child psychologist who was a “national expert” who

 advised Dr. Kent that Dr. Cappello had engaged in “improper conduct” that was

 “contrary to professional standards” and that she practiced outside of “generally

 accepted standards of practice.”

    129.      Mr. Fields finished his report on or about August 19, 2019 and determined

 that no discrimination had occurred on the part of any of the employees.

    130.      Mr. Fields provided his report to Mr. Polunas.

    131.      Mr. Polunas discussed the Fields report with Terry Scofidio, Division

 Director for the Office of Behavioral Health in CDHS which oversaw Ft. Logan and

 CMHIP.

    132.      Ms. Scofidio was aware of the conflicts between Dr. Kent and the women

 psychologists, including Dr. Cappello.

    133.      Ms. Scofidio offered no response to Mr. Polunas on the conflicts between

 Dr. Kent, Dr. Cappello, and the other women psychologists.

    134.      Ms. Scofidio took no action in relation to the Fields report.

    135.      Upon learning that no action would be taken on his complaint, Dr. Kent

 began considering a resignation from his position as Director of Psychology.




                                                                                       24
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 25 of 56




    136.       On or about September 5, 2019, Dr. Kent met with Mr. Polunas and Ms.

 Scofidio to register his complaints related to the investigation, Dr. Cappello, and the

 women psychologists.

    137.       On or about September 17, 2019, Dr. Kent tendered his resignation letter.

 In it, he stated that the “ongoing retaliation and harassment against me by these

 subordinate employees won’t be addressed by any disciplinary action and I must accept

 the persistent harassment and tolerate their frivolous, retaliatory complaints . . ..”

    138.       In his resignation letter, Dr. Kent stated that his women psychologist

 “subordinates” had “violated state and federal discrimination and harassment laws.”

    139.       In referring to a meeting with Mr. Polunas and Ms. Scofidio, he stated that

 he was informed that he would have to tolerate the women’s’ “frivolous, retaliatory

 complaints whenever I make a decision . . . within the scope of my legitimate

 supervisory authority.”

    140.       Again, referring to the meeting with Mr. Polunas and Ms. Scofidio, Dr.

 Kent stated his frustration that the actions of “these subordinate employees won’t be

 address by any disciplinary action” despite being “told that their behavior isn’t

 appropriate nor acceptable.”

    141.       Dr. Kent complained about the “gender-based attacks on” him, that his

 “rights were violated by the [CDHS] Office of Civil Rights, and specifically by investigator

 Mr. Fields,” and that his women psychologist subordinates “raised this question to

 support their girlfriend and colleague [Dr. Cappello].” He also complained that his

 examples of “gender-based characterizations of me” were not addressed by CDHS.



                                                                                           25
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 26 of 56




    142.       Dr. Kent readily admitted that his use of the word “girlfriend” in referring to

 Dr. Cappello and the phrase “old girls club” in referring to the women psychologists was

 sexist and that he intentionally did so to demonstrate that the women would ignore his

 authority as director because he was male.

    143.       Mr. Polunas believed that Dr. Kent was the subject of harassment and

 insubordination and that Dr. Kent was justified in his feelings about his staff.

    144.       Dr. Kent subsequently filed an employment appeal with the State

 Personnel Board, claiming he had been constructively discharge based on sex

 discrimination; however, he subsequently withdrew the appeal.

    145.       In the appeal, he referred to the complaints of the women subordinate

 psychologists as “degrading and unfounded” and that CDHS was unwilling to put an end

 to their “repeated gender-based attacks” on me.

    146.       He claimed that the women psychologists filed the complaint to “support

 their girlfriend and colleague,” a reference to Dr. Cappello.

    147.       On August 29, 2019, Dr. Kent sent his confidential Board complaint to Mr.

 Polunas, claiming that it was “important for you and [Ft. Logan] to have a copy . . ..” He

 claimed that the complaint, like the report to Mr. Polunas, was “objective and factual”

 and made “without offering opinions and recommendations.”

    148.       Despite his claims that Dr. Cappello had violated state law and

 professional ethics guidelines, Dr. Kent stated he would not have reported the claimed

 ethics violations to the Board had Dr. Cappello simply accepted responsibility for her

 actions and apologized to him. In an email to Mr. Polunas in August 2019, Dr. Kent



                                                                                            26
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 27 of 56




 stated that, “as Holly’s [Dr. Cappello’s] supervisor, below is what I would have

 considered an acceptable response. Had I received this type of reaction, there would

 be no Board complaint, no personnel action [against Dr. Cappello], and no frivolous

 complaint against me,” meaning the discrimination complaint filed by the women

 psychologists with human resources.

    149.       After the June 2019 report, Dr. Kent continued to assist Mr. Polunas in

 seeking disciplinary action against Dr. Cappello. This included lists of questions

 concerning an internal peer review of Dr. Cappello’s work, unrelated to the April 5th

 letter, which Dr. Kent directed to build further evidence against Dr. Cappello, further

 accusatory findings from the peer review, and questions concerning ethics violations for

 Mr. Polunas to use at the pre-disciplinary meeting with Dr. Cappello.

    150.       Mr. Polunas relied solely on Dr. Kent to investigate the allegations related

 to the April 5th letter and direct the peer review used against Dr. Cappello.

    151.       Not long before Dr. Kent resigned from employment with CDHS, Mr.

 Polunas communicated with Dr. Kent, stating that he would take some sort of

 disciplinary action against Dr. Cappello.

    152.       In or about November 2019, Dr. Gutjahr drafted a letter to be sent to the

 Board concerning the complaint by Dr. Kent against Dr. Cappello’s license. In the letter,

 she provided a factual basis to correct the false allegations made by Dr. Kent.

    153.       In part, the letter stated that there were numerous conversations with

 Team 1 members and Dr. Cappello regarding the possibility of assisting Patient with re-

 establishing some contact with her child, that over several months Patient’s symptoms



                                                                                           27
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 28 of 56




 improved significantly to the point that the team believed that some communication with

 her child would be an important first step in rebuilding her life. Further, she stated that

 the treatment team supported Dr. Cappello sending a letter to the court offering

 supervised visitation.

    154.       Dr. Gutjahr approached six Team 1 members with the letter, asking them

 to sign the letter of support to be provided to the Board. The Team 1 clinicians who

 signed the letter included Dr. Gutjahr, Miriam Taylor, Nurse Manager, Denise Gronki,

 social worker lead, Donna Trowbridge, the patient rights specialist, Dr. Robert

 Hernandez, a Team 1 psychiatrist, and Dr. Bert Dech, also a Team 1 psychiatrist.

    155.       Mr. Polunas was aware of this letter prior to rendering the disciplinary

 demotion against Dr. Cappello. However, he never discussed the letter with Dr. Gutjahr

 or any of the signatories on the letter.

    156.       On or about November 19, 2019, Dr. Cappello was given a disciplinary

 action, demoting her from the classification of a Psychologist II to a Psychologist I along

 with a pay reduction of approximately 10 percent.

    157.       Dr. Cappello was on paid administrative leave from July 1, 2019 to

 November 19, 2019.

    158.       Upon return from administrative leave on or about November 19, 2020, Dr.

 Cappello met with Mr. Polunas and a human resources representative. Dr. Cappello

 was informed that Mr. Polunas had abolished the TIC program at Ft. Logan as well as

 her former position.




                                                                                           28
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 29 of 56




    159.       The TIC program was widely viewed by team psychologists as a success

 and therapeutically valuable for patients at Ft. Logan who previously had not had

 access to such therapy and that loss of the program resulted in a diminishment of the

 quality of therapeutic services for patients.

    160.       Mr. Polunas generally claimed that the hospital was moving in a new

 direction and that abolishment of the TIC program was part of a “redesign.”

    161.       Mr. Polunas did not have another position for her to take upon her return

 to Ft. Logan, but he direct Dr. Cappello to report to Chad Shaklee, the Director of Social

 Work at Ft. Logan, and stated that he would give her a new position and job duties.

 Further, Mr. Polunas directed her not to form therapeutic relationships with clients.

    162.       Dr. Cappello and Mr. Shaklee met after her return. Mr. Shaklee stated he

 did not have a position description (“PD”) for Dr. Cappello and did not have regular

 duties for her, despite the directive from Mr. Polunas.

    163.       Mr. Shaklee told Dr. Cappello to fill in for other psychologists as needed,

 but specifically directed her not to resume her former duties and not to form any

 professional relationships with patients at the hospital that might give the impression

 that she was providing therapeutic services to them.

    164.       Mr. Shaklee and Dr. Cappello had several subsequent meetings. Mr.

 Shaklee stated that “things were changing” around Ft. Logan and probably sometime in

 January he would have a PD for Dr. Cappello.

    165.       Mr. Shaklee told Dr. Cappello to speak with the team-based psychologists

 about what they wanted her to do. She did so but the team-based psychologist had no



                                                                                           29
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 30 of 56




 direction from management as to what to give Dr. Cappello and were unclear about her

 duties because of the limits on what Dr. Cappello could do. This was because they

 were told Dr. Cappello could not to form therapeutic relationships with patients and the

 psychologists believed that this would be confusing for patients with whom Dr. Cappello

 had previously worked.

    166.       In the two months Dr. Cappello was at Ft. Logan following the November

 19th meeting with Mr. Polunas and the human resources representative, she was never

 provided a PD nor was she given formal duties.

    167.       At one point, Mr. Shaklee discussed with Dr. Cappello the possibility of

 doing forensic assessments for criminal court cases. However, Dr. Cappello responded

 that, given that she was not qualified in the area of forensic psychology and had not

 practiced in that area, it would be ethically inappropriate for her to do so.

    168.       Mr. Shaklee also expressed biases against Dr. Cappello. According to Mr.

 Fields, Mr. Shaklee stated that Dr. Kent had, early on in Kent’s tenure, raised concerns

 about the women psychologists under his supervision. Mr. Shaklee claimed that the

 psychology team was being underutilized and that the psychologists wanted to protect

 the status quo. He stated that he believed this was a classic case of state employees

 believing they could tell their supervisor what they will and will not do and that the

 women psychologists were a difficult group to manage.

    169.       Mr. Shaklee stated to Mr. Fields that the entire hospital management

 group, of which he was a member, had concerns about how Dr. Cappello conducted as

 it related to the matter with Patient.



                                                                                          30
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 31 of 56




    170.       Upon her return, line staff were welcoming and said they were glad Dr.

 Cappello was back; however, they were confused about her lack of a position. Dr.

 Cappello found Ft. Logan administrators to be indifferent towards. Some would not

 respond when she said “hello” or “good morning.”

    171.       Ft. Logan management and other staff knew that Dr. Cappello’s license to

 practice was under investigation because of the complaint filed by Dr. Kent with the

 Board.

    172.       Dr. Cappello remained without duties and was prohibited from continuing

 her previous TIC work, which was the particular specialty for which she was hired.

    173.       Dr. Cappello continued to be prohibited from forming therapeutic

 relationships with patients.

    174.       Dr. Cappello was questioned by numerous people about what happened

 to her and why a complaint was filed against her license to practice psychology.

    175.       Dr. Cappello’s work situation became untenable as the TIC program was

 abolished, she had no formal duties, no position description, she received no direction

 from management, and she was prohibited from forming therapeutic relationships with

 patients. Accordingly, Dr. Cappello tendered her resignation effective January 16,

 2020.

    176.       Subsequent to her resignation, Dr. Cappello searched for other

 employment and considered opening her own practice.

    177.       Dr. Cappello was effectively barred from opening her own psychology

 practice because she was informed that malpractice insurers would not provide her with



                                                                                        31
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 32 of 56




 a policy because of the pending complaint against her license. The pending complaint

 also affected her ability to find work with employers in her profession.

    178.        Persons in the professional community in metro Denver told Plaintiff they

 were aware of what had happened at Ft. Logan and that a complaint had been filed

 against her license.

    179.        She began volunteer work with the Colorado Coalition for the Homeless

 as a staff psychologist. She was eventually given paid work on a part-time basis in or

 about June 2020.

    180.        In October 2020, the Board of Psychologist Examiners dismissed the Kent

 complaint on the Board’s own motion without disciplinary action, finding that the matter

 did not warrant commencement of formal proceedings against her license to practice

 psychology.

                                   V. LEGAL CLAIMS FOR RELIEF

                                FIRST LEGAL CLAIM FOR RELIEF
               (Sex Discrimination, disparate impact, in Violation of Title VII, against
                                         Defendant CDHS)

    181.        Plaintiff incorporates by reference all paragraphs of this Complaint as

 though fully alleged herein.

    182.        Plaintiff is a woman which was known to Defendant CDHS and thus a

 member of a protected class under Title VII.

    183.        Plaintiff was an employee of Defendant CDHS within the meaning of Title

 VII.




                                                                                          32
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 33 of 56




    184.       Defendant CDHS has more than 15 employees and is an employer within

 the meaning of Title VII.

    185.       Plaintiff suffered an adverse action when she was disciplinarily demoted

 from her position as a Psychologist II to a Psychologist I by Defendant CDHS and

 suffered a pay reduction.

    186.       Plaintiff suffered an adverse action in the form of a constructive discharge

 when Defendant CDHS abolished TIC program and her position, failed to give her any

 new position or regular duties at Ft. Logan, and prohibited her from forming therapeutic

 relationships with clients, creating a work environment so intolerable that a reasonable

 person would not be able to stay employed at Ft. Logan.

    187.       An inference of discrimination existed where Defendant CDHS

 intentionally treated Plaintiff in a discriminatory fashion because she was a woman,

 through its employees Defendant Polunas by disregarding her statements and evidence

 that she had not acted unethically or practice outside the generally accepted standard of

 care for a psychologist, disregarded evidence from women employees that showed

 Plaintiff had worked with and had approval from the treatment team for Patient, yet

 believed the false claims and allegations of her male superior, Defendant Kent.

    188.       Defendant CDHS ignored Plaintiff’s claims that she was being treated in a

 derogatory fashion as a woman by her supervisor Defendant Kent but accepted and

 gave validation to claims made by male Defendants Kent and Polunas that the women

 psychologists acted inappropriately in the workplace.




                                                                                          33
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 34 of 56




     189.      Defendant CDHS ignored the complaints of Plaintiff and other women

 psychologists that Defendant Kent treated women in a derogatory fashion because they

 were women.

     190.      Defendant CDHS ignored Defendant Kent’s sexist statements, as reported

 by Mr. Fields in his investigation and stated by Defendant Kent in his own resignation

 letter.

     191.      Defendant CDHS had no legitimate business reason for demoting Plaintiff

 and constructively discharging her where facts showed that Plaintiff’s action in writing

 the letter for Patient was part of a collaborative process with Team 1 clinicians, that the

 Team 1 consensus decision was the actions of Plaintiff were in Patient’s best interest,

 and the action was within the generally accepted standards of practice.

     192.      Defendant CDHS had no stated legitimate business reason for abolishing

 the TIC program where it was viewed by clinicians as therapeutically valuable for

 patients.

     193.      Plaintiff suffered economic losses in the form of a pay reduction from the

 demotion, lost pay when she was constructively discharged from her position and had

 difficulty finding other employment in her profession because a complaint had been filed

 by Defendant Kent against her license to practice psychology.

     194.      The demotion and constructive discharge by Defendant CDHS, along with

 the complaint against her license to practice psychology by Defendant Kent, cause

 harm to Plaintiff’s professional reputation, her ability to pursue her profession in private




                                                                                            34
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 35 of 56




 practice, her ability to find other employment in her profession, harmed her economic

 livelihood, and caused her emotional distress.

    195.       Plaintiff suffered harm to her career and reputation, as well as emotional

 distress, where Defendants made false allegations that she had violated ethics

 provisions, practiced outside of the generally accepted standard of care for a

 psychologist and that she had falsified records.

                             SECOND LEGAL CLAIM FOR RELIEF
            (Sex Discrimination, disparate impact, in Violation of the Colorado Anti-
                         Discrimination Act against Defendant CDHS)

    196.       Plaintiff incorporates by reference all paragraphs of this Complaint as

 though fully alleged herein.

    197.       Plaintiff is a woman which was known to Defendant CDHS and thus a

 member of a protected class under CADA.

    198.       Plaintiff was an employee of Defendant CDHS within the meaning of

 CADA.

    199.       Defendant CDHS has more than 15 employees and is an employer within

 the meaning of CADA.

    200.       Plaintiff suffered an adverse action when she was disciplinarily demoted

 from her position as a Psychologist II to a Psychologist I by Defendant CDHS and

 suffered a pay reduction.

    201.       Plaintiff suffered an adverse action in the form of a constructive discharge

 when Defendant CDHS abolished TIC program and her position, failed to give her any

 new position or regular duties at Ft. Logan, and prohibited her from forming therapeutic



                                                                                          35
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 36 of 56




 relationships with clients, creating a work environment so intolerable that a reasonable

 person would not be able to stay employed at Ft. Logan.

     202.      An inference of discrimination existed where Defendant CDHS

 intentionally treated Plaintiff in a discriminatory fashion because she was a woman,

 through its employees Defendant Polunas by disregarding her statements and evidence

 that she had not acted unethically or practice outside the generally accepted standard of

 care for a psychologist, disregarded evidence from women employees that showed

 Plaintiff had worked with and had approval from the treatment team for Patient, yet

 believed the false claims and allegations of her male superior, Defendant Kent.

     203.      Defendant CDHS ignored Plaintiff’s claims that she was being treated in a

 derogatory fashion as a woman by her supervisor Defendant Kent but accepted and

 gave validation to claims made by male Defendants Kent and Polunas that the women

 psychologists acted inappropriately in the workplace.

     204.      Defendant CDHS ignored the complaints of Plaintiff and other women

 psychologists that Defendant Kent treated women in a derogatory fashion because they

 were women.

     205.      Defendant CDHS ignored Defendant Kent’s sexist statements, as reported

 by Mr. Fields in his investigation and stated by Defendant Kent in his own resignation

 letter.

     206.      Defendant CDHS had no legitimate business reason for demoting Plaintiff

 and constructively discharging her where facts showed that Plaintiff’s action in writing

 the letter for Patient was part of a collaborative process with Team 1 clinicians, that the



                                                                                            36
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 37 of 56




 Team 1 consensus decision was the actions of Plaintiff were in Patient’s best interest,

 and the action was within the generally accepted standards of practice.

    207.       Defendant CDHS had no stated legitimate business reason for abolishing

 the TIC program where it was viewed by clinicians as therapeutically valuable for

 patients.

    208.       Plaintiff suffered economic losses in the form of a pay reduction from the

 demotion, lost pay when she was constructively discharged from her position and had

 difficulty finding other employment in her profession because a complaint had been filed

 by Defendant Kent against her license to practice psychology.

    209.       The demotion and constructive discharge by Defendant CDHS, along with

 the complaint against her license to practice psychology by Defendant Kent, cause

 harm to Plaintiff’s professional reputation, her ability to pursue her profession in private

 practice, her ability to find other employment in her profession, harmed her economic

 livelihood, and caused her emotional distress.

    210.       Plaintiff suffered harm to her career and reputation, as well as emotional

 distress, where Defendants made false allegations that she had violated ethics

 provisions, practiced outside of the generally accepted standard of care for a

 psychologist, and that she had falsified records.

                               THIRD LEGAL CLAIM FOR RELIEF
              (Retaliation against protected activity in violation of Title VII against
                                        Defendant CDHS)

    211.       Plaintiff incorporates by reference all paragraphs of this Complaint as

 though fully alleged herein.



                                                                                           37
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 38 of 56




    212.       Plaintiff brought her concerns about Defendant Kent’s discriminatory

 attitudes towards women to management, including Defendant Polunas and human

 resources.

    213.       Plaintiff, through a state facilitator, engaged in mediation with Defendant

 Kent in an effort to end his discriminatory attitudes and practices towards herself and

 other women subordinates.

    214.       Plaintiff, in December 2018, told Defendant Kent that she and other

 women psychologist under his supervision were “trauma bonding” because of his

 discriminatory attitudes towards women.

    215.       Plaintiff reported Defendant Kent’s actions in the December 2018 meeting

 to Defendant Polunas.

    216.       Plaintiff reported her concern to human resources that Defendant Kent

 and Defendant Polunas were retaliating against her because she was a woman.

    217.       Plaintiff was interviewed and answered questions during an employer

 investigation by Richard Fields into the discriminatory and hostile behavior from

 Defendant Kent and the failure of Defendant Polunas to take action.

    218.       Defendant Kent made false allegations against Plaintiff which he provided

 to Defendant Polunas. Defendant Polunas knew that the allegations brought to him

 were false and inaccurate based on information Plaintiff and other women had provided

 to him. Defendant Polunas intentionally ignored the information provided by women

 and instead used the false and inaccurate information provided by Defendant Kent to

 discipline and demote Plaintiff.



                                                                                             38
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 39 of 56




    219.       Defendant Polunas knew about Defendant Kent’s discriminatory behavior

 towards Dr. Cappello and other psychologists, yet chose to demote Plaintiff, abolish the

 TIC program and Plaintiff’s position without providing a position or regular duties for

 Plaintiff upon her return from administrative leave.

    220.       Defendant Polunas knew that numerous women, including Plaintiff, had

 filed complaints against Defendant Kent concerning his derogatory treatment of women.

 Defendant Polunas liked Defendant Kent and believe he was a good manager who

 would bring the women psychologists, including Dr. Cappello, under control and make

 them more subservient to Ft. Logan management.

    221.       Defendant Polunas believed that the women psychologists, including Dr.

 Cappello, were insubordinate and caused Defendant Kent to resign because of their

 discrimination complaints, which motivated him to discipline Plaintiff, abolish the TIC

 program and position, and leave her with no position upon her return to employment at

 Ft. Logan.

    222.       Plaintiff suffered economic losses in the form of lost pay when she was

 demoted and constructively discharged from her position and had difficulty finding other

 employment because a complaint had been filed by Defendant Kent against her license

 to practice psychology.

    223.       Plaintiff suffered harm to her career and reputation, as well as emotional

 distress, where Defendants made false allegations that she had violated ethics

 guidelines, practiced outside of the generally accepted standard of care for a

 psychologist, and that she had falsified records.



                                                                                           39
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 40 of 56




                                FOURTH LEGAL CLAIM FOR RELIEF
              (Retaliation against protected activity in violation of the Colorado Anti-
                            Discrimination Act Against Defendant CDHS)

    224.        Plaintiff incorporates by reference all paragraphs of this Complaint as

 though fully alleged herein.

    225.        Plaintiff brought her concerns about Defendant Kent’s discriminatory

 attitudes towards women to management, including Defendant Polunas and human

 resources.

    226.        Plaintiff, through a state facilitator, engaged in mediation with Defendant

 Kent in an effort to end his discriminatory attitudes and practices towards herself and

 other women subordinates.

    227.        Plaintiff, in December 2018, told Defendant Kent that she and other

 women psychologist under his supervision were “trauma bonding” because of his

 discriminatory attitudes towards women.

    228.        Plaintiff reported Defendant Kent’s actions in the December 2018 meeting

 to Defendant Polunas.

    229.        Plaintiff reported her concern to human resources that Defendant Kent

 and Defendant Polunas were retaliating against her because she was a woman.

    230.        Plaintiff was interviewed and answered questions during an employer

 investigation by Richard Fields into the discriminatory and hostile behavior from

 Defendant Kent and the failure of Defendant Polunas to take action.

    231.        Defendant Kent made false allegations against Plaintiff which he provided

 to Defendant Polunas. Defendant Polunas knew that the allegations brought to him


                                                                                              40
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 41 of 56




 were false and inaccurate based on information Plaintiff and other women had provided

 to him. Defendant Polunas intentionally ignored the information provided by women

 and instead used the false and inaccurate information provided by Defendant Kent to

 discipline and demote Plaintiff.

    232.       Defendant Polunas knew about Defendant Kent’s discriminatory behavior

 towards Dr. Cappello and other psychologists, yet chose to demote Plaintiff, abolish the

 TIC program and Plaintiff’s position without providing a position or regular duties for

 Plaintiff upon her return from administrative leave.

    233.       Defendant Polunas knew that numerous women, including Plaintiff, had

 filed complaints against Defendant Kent concerning his derogatory treatment of women.

 Defendant Polunas liked Defendant Kent and believe he was a good manager who

 would bring the women psychologists, including Dr. Cappello, under control and make

 them more subservient to Ft. Logan management.

    234.       Defendant Polunas believed that the women psychologists, including Dr.

 Cappello, were insubordinate and caused Defendant Kent to resign because of their

 discrimination complaints, which motivated him to discipline Plaintiff, abolish the TIC

 program and position, and leave her with no position upon her return to employment at

 Ft. Logan.

    235.       Plaintiff suffered economic losses in the form of lost pay when she was

 demoted and constructively discharged from her position and had difficulty finding other

 employment because a complaint had been filed by Defendant Kent against her license

 to practice psychology.



                                                                                           41
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 42 of 56




    236.       Plaintiff suffered harm to her career and reputation, as well as emotional

 distress, where Defendants made false allegations that she had violated ethics

 guidelines, practiced outside of the generally accepted standard of care for a

 psychologist, and that she had falsified records.

                                FIFTH LEGAL CLAIM FOR RELIEF
             (Deprivation of Substantive Due Process Property Interest Pursuant to
              42 U.S.C. § 1983 Against Defendant Polunas in his individual capacity
                          and Defendant Kent in his individual capacity)

    237.       Plaintiff incorporates by reference all paragraphs of this Complaint as

 though fully alleged herein.

    238.       Defendant Polunas acted under the color of state law when he was

 employed by the State of Colorado and used Colorado state statute and state personnel

 rules to discipline Plaintiff in the form of a demotion.

    239.       Defendant Polunas acted under the color of state law when he abolished

 the TIC program which Plaintiff headed, abolished her position, and failed to give

 Plaintiff another position or established job duties, and directed her not to form

 therapeutic relationships with patients, which caused her constructive discharge.

    240.       Defendant Kent acted under the color of state law where he was Director

 of Psychology at Ft. Logan and Plaintiff’s supervisor.

    241.       Defendant Kent acted under the color of state law where he conducted a

 workplace investigation, falsely alleging that Plaintiff had made false representations,

 had practiced in an unethical manner, and had practiced psychology outside of

 generally accepted standards of care.




                                                                                            42
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 43 of 56




    242.         Plaintiff was a certified state employee pursuant to Colorado state law and

 had a protected property interest in her continued employment with the state pursuant

 to Colo. Const. Art. XII, §13(8).

    243.         The actions of Defendant Polunas were arbitrary, irrational and shocking

 to contemporary conscience and violated Plaintiff’s substantive due process rights.

    244.         Defendant Polunas knew that Defendant Kent made false allegations, that

 the Team 1 clinicians had worked with Plaintiff and approved of Plaintiff drafting a letter

 for Patient and approved her actions in support of Patient.

    245.         Defendant Polunas knew that six Team 1 members, including Dr.

 Hernandez, a team psychiatrist, had signed a letter stating they were aware of Dr.

 Cappello’s letter and were supportive of her actions.

    246.         Defendant Polunas intentionally disregarded information from Dr. Gutjahr

 that Team 1 had worked collaboratively with Plaintiff to research Patient’s court history,

 the source of her mental illness and had made a consensus decision with Plaintiff to

 provide Patient with a letter to family court stating that Plaintiff could offer supervised

 visitation for Patient.

    247.         Defendant Polunas knew that Defendant Kent, despite the alleged

 seriousness of his allegations, would not have brought the unethical practice allegations

 against Plaintiff and would not have filed a complaint against Plaintiff’s license to

 practice psychology if she had simply admitted to wrongdoing, apologized for her

 actions as Defendant Kent sought and altered her practice standards as Defendant

 Kent saw fit.



                                                                                               43
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 44 of 56




    248.       Despite knowing Defendant Kent’s claims were false and contradicted by

 facts provided by women clinicians on Team 1, Defendant Polunas intentionally chose

 to discipline Plaintiff by demoting her and constructively discharging her from

 employment at Ft. Logan.

    249.       Defendants Polunas and Kent believed that Plaintiff’s action in providing a

 letter to Patient and the family court might subject Defendant CDHS to a contentious

 custody fight in family court, which they sought to avoid as directed by executive

 management of CDHS.

    250.       Defendants Polunas and Kent disregarded Plaintiff’s contention that the

 family court letter, and supporting Patient in seeking supervised visitation, was in

 Patient’s best medical interest for her recovery.

    251.       Defendants Polunas and Kent believed that avoiding a hypothetical

 contentious custody fight in family court was more important than supporting the best

 medical interests of Patient for her recovery.

    252.       Defendant Polunas knew that Defendant Kent had created a hostile work

 environment for women, and that women psychologists had complained to human

 resources concerning the gender hostile work environment.

    253.       Despite the complaints, Defendant Polunas directed that the human

 resources representative responsible for addressing the women’s complaints be barred

 from assisting the women psychologists, including Dr. Cappello.

    254.       Defendant Polunas, despite knowing that Defendant Kent’s allegations

 were factually false, unsupported by numerous witnesses and that numerous women



                                                                                         44
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 45 of 56




 had complained of and filed formal complaints concerning Dr. Kent’s hostile actions

 towards women, chose to deprive Dr. Cappello of her protected property interest in her

 job by demoting her, abolishing the TIC program she had developed, and failing to

 provide her with a new position or duties upon her return to employment.

    255.       The actions of Defendants Polunas and Kent foreclosed any possibility

 that Plaintiff would return to employment in the state within her specialty or generally as

 a psychologist.

    256.       The actions of Defendant Polunas and Kent in communicating to others

 that Plaintiff had violated ethics provisions of the APA and had practiced outside the

 generally accepted standard of care for a psychologist effectively foreclosed Plaintiff’s

 career in her specialty as a TIC practitioner and profession as a psychologist, which she

 had developed over decades.

    257.       Defendant Kent abused his power as Plaintiff’s supervisor in such a

 fashion as to be shocking to contemporary conscience and violated Plaintiff’s

 substantive due process rights in her continued employment with the state at Ft. Logan.

    258.       Defendant Kent used false information and disregarded information to

 build a false basis for his contention that Plaintiff had acted unethically and practiced

 outside generally accepted standards of care as a psychologist.

    259.       Defendant Kent ignored Dr. Gutjahr’s statement to him that Team 1

 clinicians had worked with Plaintiff and that they collectively determined that a court

 letter from Plaintiff supporting supervised visitation for Patient was in Patient’s best

 medical interest.



                                                                                             45
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 46 of 56




    260.       Defendant Kent intentionally chose not to talk to Donna Trowbridge

 concerning her work with Dr. Gutjahr and Plaintiff to review Patient’s court records and

 determine what was in Patient’s best interest.

    261.       Defendant Kent falsely reported in his investigation that Miriam Taylor, the

 nurse manager on Team 1, had no knowledge of the efforts Plaintiff and Team 1 had

 engaged in to determine whether Plaintiff’s letter was in the best medical interest of

 Patient.

    262.       Defendant Kent inaccurately reported that Dr. Richard Hernandez had no

 knowledge of the Team 1 communications related to Patient and supervised visitation

 when evidence was provided to him contradicted his finding

    263.       Defendant Kent failed to talk to Team 1 psychiatrist Bert Dech about his

 knowledge of Team 1 communications concerning Plaintiff’s letter as it related to Patient

 best medical interest.

    264.       Defendant Kent selectively included and withheld information and made

 false conclusions in his investigation report to Defendant Polunas, reporting to him that

 Plaintiff had practiced unethically and outside the scope of generally accepted

 standards of care.

    265.       Defendant Kent falsely represented that Plaintiff had intentionally withheld

 information for Patient’s chart and claimed that she did so because she had

 unprofessional boundaries with Patient.




                                                                                          46
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 47 of 56




    266.       Defendant Kent took his false representations and conclusions and used

 them as the basis for his complaint to the Colorado Board of Psychologist Examiners

 against Plaintiff’s license to practice psychology.

    267.       Defendant Kent represented to numerous persons, including Defendant

 Polunas, that he would or did file a complaint against Plaintiff’s license to practice

 psychology with the Board of Psychologist Examiners for her unethical actions and

 practice outside generally accepted standards of care.

    268.       Defendant Kent knew that his representations and conclusions were false

 when he stated by email to Defendant Polunas, and to the civil rights investigator in an

 interview, that he would not have filed the licensure complaint or recommended

 disciplinary action against Plaintiff had she simply admitted wrongdoing and apologized

 in a fashion that was acceptable to him.

                               SIXTH LEGAL CLAIM FOR RELIEF
              (Deprivation of Due Process Liberty Interest Pursuant to 42 U.S.C. §
                1983 Against Defendant Polunas in his individual capacity and
                           Defendant Kent in his individual capacity)


    269.       Plaintiff incorporates by reference all paragraphs of this Complaint as

 though fully alleged herein.

    270.       Defendant Polunas acted under the color of state law where he was

 personally involved in tasking Defendant Kent in investigating Plaintiff and interacted

 with Defendant Kent to solicit false and defaming information to support his claim that

 Plaintiff had violated ethics rules and practiced outside generally accepted standard of

 care as established by Colorado state law and the APA.



                                                                                           47
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 48 of 56




    271.       Defendant Kent acted under the color of state law where, as Plaintiff’s

 supervisor, he investigated Plaintiff’s drafting of a letter concerning her offer of

 supervised visitation for Plaintiff for Patient and interacted with Defendant Polunas

 concerning Plaintiff’s disciplinary demotion.

    272.       Defendants Polunas and Kent infringed upon Plaintiff’s liberty interest in

 her good name by communicating to other persons false claims that Plaintiff had

 practiced unethically and outside the generally accepted standard of care for a

 psychologist and stating she would be disciplined based on those false claims.

    273.       Defendant Polunas told hospital management, including Chad Shaklee,

 Coleen Stout, CDHS executive management Terry Scofidio and Michael Tessean, that

 Plaintiff had violated APA ethics provisions and had practiced outside generally

 accepted standards of care for psychologists as defined by professional organizations

 and Colorado state law by drafting a letter offering supervised visitation for Patient.

    274.       Defendant Kent communicated with Terry Scofidio, Michael Tessean, Dr.

 Peggy Hicks, Nancy Kehiayan, the director of nursing at Ft. Logan, employee Lyn

 Snow, investigator Richard Fields, and employee Lorie Sanchez that Plaintiff had

 violated APA ethics provisions and had practiced outside generally accepted standards

 of care for psychologists as defined by professional organizations and Colorado state

 law by drafting a letter offering supervised visitation for Patient.

    275.       Defendant Kent communicated with Dr. Peggy Hicks, Ms. Kehiayan,

 Defendant Polunas, and Ms. Scofidio, Mr. Tessean and Ms. Sanchez that, based on his

 investigation into the unethical practice of Plaintiff, he would or did file a complaint



                                                                                            48
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 49 of 56




 against her license to practice psychology with the Colorado Board of Psychologist

 Examiners.

    276.       Defendants Polunas and Kent knew their statements to others were false

 where they knew Plaintiff had worked with Team 1 clinicians to determine what was in

 the best interest of Patient, where Team 1 was supportive of Plaintiff drafting a letter

 offering supervised visitation, and where Defendant Kent stated to Defendant Polunas

 he would not have filed the complaint had Plaintiff apologized to him.

    277.       Defendant Kent’s complaint was baseless where the Board of

 Psychologist Examiner dismissed Defendant Kent’s complaint, finding no factual for his

 complaint that Plaintiff had violated ethics guidelines or practice standards.

    278.       The allegations created by Defendant Kent, used by Defendant Polunas in

 the personnel disciplinary demotion, and communicated to others by both of them

 harmed Plaintiff’s good name and reputation where persons in the hospital senior

 management, executive management at Defendant CDHS and management and

 employees at CMHIP were told that Plaintiff had been disciplined for ethics violations

 and practicing outside of generally accepted standard of care for psychologists.

    279.       Defendants Kent and Polunas used the state personnel disciplinary

 process and the Board of Psychologist Examiner disciplinary process to harm Plaintiff

 reputation and ability to practice in her profession despite knowing that the factual

 allegations were false.

    280.       Defendant Kent stated that, despite allegedly finding that Plaintiff had

 violated ethics provisions and practice standards, he would not have filed a complaint



                                                                                            49
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 50 of 56




 with the Board of Psychology and Plaintiff would not have received a disciplinary

 demotion had she just provided him with the type of admission of guilt and apology he

 expected from her.

    281.       Defendant Polunas knew Defendant Kent filed a factually false complaint

 to the Colorado Board of Psychologist Examiners but did not take any action to prevent

 Defendant Kent from filing the complaint.

    282.       Defendant Polunas based his disciplinary demotion against Plaintiff on the

 findings of Defendant Kent which he knew were factually false.

    283.       Defendant Polunas foreclosed employment opportunities for Plaintiff when

 he promulgated the findings of his disciplinary action to hospital management and

 executive management of Defendant CDHS.

    284.       Defendant Polunas foreclosed employment opportunities for Plaintiff when

 he abolished the TIC program and her position with Ft. Logan, directed her not to form

 therapeutic relationships with patients at Ft. Logan, and failed to give her a new position

 or regular job duties at the hospital.

    285.       Defendant Kent foreclosed employment opportunities for Plaintiff when he

 promulgated his false conclusions to professionals inside and outside Ft. Logan that

 Plaintiff committed ethics violations and practiced outside the generally accepted

 standard of care.

    286.       Defendant Kent foreclosed employment opportunities for Plaintiff when he

 filed a factually false complaint against Plaintiff’s license to practice psychology with the

 Colorado State Board of Psychologist Examiners, preventing her from being able to



                                                                                            50
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 51 of 56




 obtain malpractice insurance and obtain employment in her profession because of the

 pending complaint.

    287.       Plaintiff, after her constructive discharge, was unable to obtain malpractice

 insurance because of the pending licensure complaint and thus unable to start a private

 practice because she was under investigation as a result of Defendant Kent’s complaint.

    288.       Plaintiff was precluded from seeking other gainful employment

 opportunities because of Defendant Kent’s complaint to the Board against her license.

    289.       Defendant Polunas communicated to executive management at CDHS,

 senior management at Ft. Logan, and senior management at the forensic hospital in

 Pueblo that Dr. Cappello had practiced unethically and outside the established standard

 of care and that she would be disciplined for these actions.

    290.       Persons came to Dr. Cappello, including graduate interns, stating they had

 learned that Dr. Cappello had been disciplined for engaging in unethical practice outside

 the generally accepted standard of care.

    291.       Defendants Polunas and Kent infringed upon Plaintiff’s liberty interest in

 her reputation by promulgating false claims that Plaintiff had practiced unethically and

 outside the generally accepted standard of care for a psychologist and disciplining her

 for those false claims.

    292.       Both Defendant Polunas and Defendant Kent communicated, outside of

 the confidential personnel process, that Plaintiff had engaged in unethical practice and

 had practiced outside generally accepted standards of care by drafting a letter for

 Patient.



                                                                                            51
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 52 of 56




    293.         Defendant Kent defamed Plaintiff when he communicated, by email and

 verbally to other CDHS staff who were not part of the confidential investigation, that

 Plaintiff acted unethically and practiced outside the generally accepted standard of care

 for a psychologist which required him to file an ethics complaint with the Board of

 Psychologist Examiners against her license.

    294.         Defendant Kent knew that his licensure complaint to the Board was a

 confidential process pursuant to Colorado statute.

    295.         Defendant Kent knew his allegations were false when he stated by email

 he would not have filed a complaint against Plaintiff’s license if she had only admitted

 wrongdoing and apologized to him in a manner that was acceptable to him.

    296.         Defendant Polunas defamed Plaintiff when he communicated with Ft.

 Logan staff and CMHIP staff that Defendant Kent had determined that Plaintiff had

 practiced unethically and outside of generally accepted standards of care for a

 psychologist.

    297.         Defendant Polunas knew these allegations by Defendant Kent were false

 where Dr. Gutjahr emailed him saying clinicians on Team 1 had conferred with each

 other and approved Plaintiff drafting the letter and knew that Dr. Hernandez had signed

 a letter of support for Plaintiff stating that he had conferred with Team 1 clinicians and

 was supportive of Plaintiff drafting the letter.

    298.         The communications made by Defendants Kent and Polunas stating that

 Plaintiff was unfit to practice her profession as a psychologist because she had become




                                                                                              52
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 53 of 56




 too close to Patient and had violated professional boundaries with her defamed

 Plaintiff’s character and reputation.

    299.       Defendant Polunas barred Plaintiff from employment with CDHS where he

 promulgated to CDHS staff that Plaintiff had practiced unethically and outside the scope

 of generally acted standards of care, abolished the TIC program and her position,

 barred her from forming therapeutic relationships with patients, and gave her no position

 or regular job duties.

                             SEVENTH LEGAL CLAIM FOR RELIEF
            (Denial of Equal Protection Under the Law Pursuant to 42 U.S.C. § 1983
              Against Defendant Polunas in his individual capacity and Defendant
                                Kent in his individual capacity)


    300.       Plaintiff incorporates by reference all paragraphs of this Complaint as

 though fully alleged herein.

    301.       Plaintiff is a woman and a member of a protected class.

    302.       Plaintiff was subject to adverse action when she was disciplinarily

 demoted by Defendant Polunas and Defendant CDHS.

    303.       Plaintiff was subject to an adverse action when Defendant Polunas

 abolished the TIC program which Plaintiff developed and managed, abolished her

 position, returned Plaintiff to employment from administrative leave without providing

 her a new position or regular job duties, and instructed her not to form therapeutic

 relationships with patients at the hospital.

    304.       Defendant Polunas treated women psychologist differently than the

 similarly situated male employee at Ft. Logan, specifically Defendant Kent.



                                                                                          53
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 54 of 56




    305.       Defendant Polunas disregarded the statements made by Plaintiff

 regarding the letter she sent, including the fact that she had worked with clinicians on

 Team 1 and that they were supportive of the letter offering supervised visitation to the

 family court, instead accepting as true the allegations brought by her male supervisor,

 Defendant Kent, who falsely claimed that she had not conferred with Team 1 members.

    306.       Defendant Polunas disregarded information from Dr. Angie Gutjahr, a

 woman, including emails and a letter signed by Team 1 clinicians, who informed him

 that Plaintiff had conferred and worked with Team 1 members and that they approved

 and were supportive of the court letter from Plaintiff.

    307.       Defendant Polunas disregarded complaints regarding gender-based

 hostilities and harassment brought forward by the women psychologists who reported to

 Defendant Kent, instead choosing to support Defendant Kent in his intentionally

 discriminatory treatment of his women subordinates, including Plaintiff.

    308.       Defendant Polunas disregarded information brought by human resources

 representative, Cynthia Nunez, a woman, that the women psychologist had complaints

 about gender discriminatory behavior by Defendant Kent towards them, directing that

 she be removed from her role as a human resources representative given her support

 of the women.

    309.       Defendant Polunas was intentionally discriminatory towards women where

 he wanted Defendant Kent to remain as director and where he did not have any

 concerns that Defendant Kent was acting in a discriminatory manner towards the

 women psychologists because of their protected status.



                                                                                            54
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 55 of 56




    310.       Defendant Kent, a male, played an exclusive and essential role in

 selectively obtaining, directing, and disregarding information to Defendant Polunas in

 building the investigation report he provided to Defendant Polunas which was used to

 discipline Plaintiff and file the complaint against her license.

    311.       In this role as supervisor and investigator, Defendant Kent disregarded

 information or chose not to obtain information from women who had relevant

 information, including Dr. Gutjahr, Donna Trowbridge, patient advocate on Team 1,

 Miriam Taylor, the nurse manager on Team 1, and Denise Gronki, the social worker on

 Team 1. He relied exclusively on inaccurate statements from Dr. Richard Hernandez, a

 man, in building his case against Plaintiff.

    312.       Defendant Kent worked directly and intimately with Defendant Polunas to

 build the case for Plaintiff’s disciplinary demotion.

    313.       Defendant Kent promulgated the false claims that Plaintiff had practiced

 unethically and outside generally accepted standards of practice, which adversely

 affected Plaintiff’s return to employment at Ft. Logan and future employment outside of

 Ft. Logan.

    314.       Defendant Kent had intentionally discriminatory attitudes towards women

 where he described Plaintiff and the other women psychologists as an “old girls club”

 who, in his opinion, did not submit to his authority as the director, knowing that such a

 statement had a sexually negative connotation.




                                                                                             55
Case 1:20-cv-03620-NYW Document 1 Filed 12/10/20 USDC Colorado Page 56 of 56




    315.      Defendant Kent had intentionally discriminatory attitudes towards women

 where he described Plaintiff as the “girlfriend” of the other women psychologists,

 knowing that such a statement had a sexually negative connotation.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Holly A. Cappello respectfully requests that this Court

 enter judgment in her favor and against Defendants and award the following:

    a) Compensatory and consequential damages including but not limited to emotional

       distress, harm to professional reputation, career and future employment;

    b) Back pay, front pay, benefits and other lost wages to be determined at trial;

    c) Punitive and exemplary damages as allowed for by law;

    d) Reasonable attorney fees and costs as allowed by law;

    e) Prospective relief in the form of injunctive and declaratory relief;

    f) Pre- and post-judgement interest, costs and expert witness fees; and

    g) Any such other relief as the Court deems just and proper.

 Plaintiff requests a trial by jury on all issues so triable.

       Respectfully submitted this 10th December, 2020.

                                           SCHWANE LAW, LLC

                                           s/ Mark A. Schwane
                                           Mark A. Schwane (CO #22677)
                                           501 S Cherry St, 11th flr
                                           Denver, CO 80246
                                           Telephone: (303) 515-7135
                                           Email: mark@schwanelaw.com

 Plaintiff’s Address
 823 South Jackson Street
 Centennial, CO 80122


                                                                                       56
